Citation Nr: 0208962	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to service connection for low back 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1967 to October 1969.  His awards 
and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

In his appeal to the Board (VA Form 9), received by the RO in 
August 1999, the veteran requested a hearing at the RO before 
a traveling member of the Board.  Attached to his appeal was 
a document on which he indicated that he wanted a hearing at 
the RO before a local hearing officer.

In November 2000, the veteran had hearing before a local 
hearing officer at the RO.  The veteran testified that if 
after the hearing the decision on either issue remained 
adverse to him, he desired a video conference before a member 
of the Board.  In December 2000, he reiterated that request.

In a May 2002 letter, the Board asked the veteran whether he 
still wanted a hearing, and, if so, whether he wanted such a 
hearing to be before a traveling member of the Board or 
whether he wanted such a hearing to take place as a video 
conference.  The Board noted that if the veteran did not 
respond to its letter within 30 days, it would assume that he 
still wanted a hearing before a member of the Board at the 
RO.  The Board stated that it would make arrangements to have 
the case remanded to the RO so that such a hearing could be 
scheduled.  The veteran did not submit a response to that 
that letter.  

In an April 2002 letter to the veteran, AMVETS withdrew its 
services as his representative, prior to the certification of 
the appeal to the Board.  38 C.F.R. § 20.608(a) (2001).  A 
copy of that letter was received at the RO in April 2002.  
There is no evidence on file that the veteran has been 
afforded an opportunity to appoint another representative.

In light of the foregoing, additional development of the 
record is warranted prior to further appellate action.  
Accordingly, the case is remanded for the following actions:

1.  The veteran must be given an 
opportunity to appoint another 
representative.   If the veteran selects 
a new representative, that representative 
must be given an opportunity to review 
the veteran's file and submit argument on 
the veteran's behalf.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a hearing at the RO before a 
traveling Member of the Board at the next 
available opportunity.  In its notice to 
the veteran of the date and time of the 
hearing, the RO should offer to schedule 
him for a video conference in lieu of the 
Travel Board hearing, should he so 
prefer.  38 C.F.R. § 20.700(e) (2001).  
Following his hearing, the case should be 
returned to the Board for further 
appellate action.

3.  If the veteran does not report for 
his hearing, the RO should undertake any 
other indicated development, including, 
but not limited to, consideration of any 
new arguments or evidence submitted by 
the veteran's new representative, if any.  
In that event, the RO should readjudicate 
each of the issues on appeal in light of 
the additional argument and/or evidence.  
Should the decision on either or both 
issues remain adverse to the veteran, he 
and his representative must be issued a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  It must be emphasized, 
however, that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




